Citation Nr: 1727821	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability, based upon substitution of the appellant as the claimant.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability, to include as due to exposure to mustard gas, phosgene gas, ammonia, and other toxic gas, based upon substitution of the appellant as the claimant.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for phosphorus burns and burn scars to the chest and underarms, based upon substitution of the appellant as the claimant.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of injury to the left first metacarpophalangeal joint, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  He died in November 2009.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, determined that new and material evidence had not been received to reopen the claims currently on appeal.  

In February 2013, the Board remanded the claims for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issues of entitlement to service connection for residuals of shrapnel wounds to the left arm and wrist, a left ankle disability, a left foot disability, and a back disability, and entitlement to service connection for the cause of the Veteran's death were also remanded by the Board in the February 2013 decision.  However, the claims were granted in a September 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.  


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service connection for hearing loss and phosphorus burns.  It was also determined that new and material evidence had not been received to reopen the claim of service connection for broken thumb on the left hand (currently claimed as residuals of injury to the left first metacarpophalangeal joint).  Although the Veteran was notified of his appellate rights in a March 1986 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final March 1986 decision denying service connection for hearing loss and phosphorus burns and determining that new and material evidence had not been received to reopen the previously denied claim of service connection for broken thumb on the left hand is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claims.  

3.  In a December 1997 decision, the Board denied service connection for injury or disease of the lungs, throat, nose, and/or sinuses, to include as secondary to exposure to mustard gas, phosgene gas, or other toxic gas, and/or treatment with ammonia.  The Veteran did not appeal the Board's decision.

4.  The evidence received since the final December 1997 Board decision denying service connection for a lung disability is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1986 rating decision denying the claims of service connection for hearing loss and phosphorus burns and determining that new and material evidence had not been received to reopen the claim of service connection for broken thumb on the left hand is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.  New and material evidence has not been received to warrant reopening of the claims of service connection for hearing loss, phosphorus burns, or residuals of injury to the left first metacarpophalangeal joint.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The December 1997 Board decision denying service connection for injury or disease of the lungs, throat, nose, and/or sinuses, to include as secondary to exposure to mustard gas, phosgene gas, or other toxic gas, and/or treatment with ammonia is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

4.  New and material evidence has not been received to warrant reopening of the claim of service connection a lung disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

Historically, the Veteran's claim of service connection for a left first metacarpophalangeal joint disability was denied in a December 1945 rating decision because, although there was evidence of an injury in service, there was no residual of the disability shown at the time of the Veteran's miliary separation examination.  Thereafter, in a March 1986 rating decision, the RO denied service connection for hearing loss and phosphorus burns.  The RO also determined that new and material evidence had not been received to reopen the claim of service connection for broken thumb of the left hand.  With regard to hearing loss, it was noted that the Veteran's hearing at separation from service was 15/15 bilaterally.  Further, the records did not show complaint or treatment for a hearing disorder.  Similarly, the RO determined that the service treatment records did not show complaint or treatment for phosphorus burns.  Notably, at the time of separation, examination of the skin showed that the Veteran only had a 2 inch scar on his thumb.  

The Veteran was notified of his appellate rights in a March 1986 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's March 1986 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

With regard to the claim of service connection for a lung disability, the claim was denied in a December 1993 rating decision.  The Veteran filed a timely appeal.  In a December 1997 decision, the Board denied service connection for injury or disease of the lungs, throat, nose, and/or sinuses, to include as secondary to exposure to mustard gas, phosgene gas, or other toxic gas, and/or treatment with ammonia.  In so doing, the Board noted that there were no respiratory complaints noted by the Veteran at separation from military service and that the Veteran did not mention any respiratory system complaints in several prior claims for VA benefits.  Further, there was no evidence of the existence of a medical diagnosis.  Lastly, the Veteran did not provide any medical evidence of a causal nexus between military service and any exposure to gas or other products during service to his claimed disabilities.   The December 1997 Board decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).

The appellant now seeks to reopen the previously denied claims of service connection for hearing loss, a lung disability, phosphorus burns and burn scars, and residuals of the injury to the first finger metacarpophalangeal joint (previously claimed as broken thumb left hand).  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the March 1986 rating decision included service treatment records, private treatment records, and lay statements regarding the onset of the disabilities and the cause of the hearing loss disability and burns on the body.  Also of record was the report of a private February 1986 audiological examination noting a diagnosis of bilateral hearing loss and an opinion that the condition probably occurred from the noise level the Veteran was exposed to daily, or had been exposed to in the past.

The additional evidence received since the final March 1986 rating decision includes post-service VA and private medical records and lay statements regarding the etiology of the Veteran's hearing loss and burns/scars.  Also of record are March 2000 and June 2006 audiological examination reports noting hearing loss, but providing no indication that the condition is related to the Veteran's active service.  

The evidence of record at the time of the December 1997 Board decision included service treatment records, private treatment records, and lay statements regarding exposure to mustard gas and other toxic agents, to include ammonia and difficulty breathing.

The additional evidence received since the final December 1997 Board decision includes VA and private medical, an article regarding mustard gas, additional lay statements regarding exposure to mustard gas and other toxic agents, and a negative response from the U.S. Department of Defense and Veterans Affairs Chemical Biological Warfare Exposure System regarding exposure to mustard gas.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final March 1986 rating decision and the December 1997 Board decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

With regard to the additional lay statements, the Board finds that such statements are duplicative to the extent that they suggest that the Veteran was exposed to mustard gas or other toxic agents during military service or that the claimed conditions are related to active service.  As for the newly added medical evidence, the Board finds that the evidence is cumulative.  In this regard, while the evidence demonstrates a diagnosis of hearing loss, which was of record at the time of the March 1986 rating decision, the records do not show any relationship between the hearing loss and the Veteran's active service.  Further, the evidence does not relate to an unestablished fact necessary to substantiate the claims.  In this regard, the evidence does not show diagnoses of a lung disability, phosphorus burns and burn scars, or residuals of injury to left first finger metacarpophalangeal joint.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claims.

For these reasons, the Board finds that the additional evidence received since the final March 1986 rating decision and December 2007 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for hearing loss, a lung disability, phosphorus burns and scars, and residuals of injury to left first finger metacarpophalangeal joint are not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a hearing loss disability, based upon substitution of the appellant as the claimant, is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a lung disability, to include as due to exposure to mustard gas, phosgene gas, ammonia, and other toxic gas, based upon substitution of the appellant as the claimant, is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for phosphorus burns and burn scars to the chest and underarms, based upon substitution of the appellant as the claimant, is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of injury to the left first metacarpophalangeal joint, based upon substitution of the appellant as the claimant, is denied.



____________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


